Citation Nr: 0106640	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to wavier of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $560.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision of the Committee on Waivers 
and Compromises of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the veteran's request for waiver of the 
recovery of an overpayment of pension benefits, in the 
calculated amount of $560.


REMAND

The evidentiary record in this case reflects that the 
overpayment of pension benefits, calculated as $560, resulted 
from the retroactive adjustment of the veteran's disability 
pension award and later termination of the veteran's 
disability pension award and payment of compensation (at 20 
percent rate) from December 1, 1998, as the higher benefit.  
This action was taken after the veteran submitted a 
Eligibility Verification Report (EVR) in January 1999, which 
indicated that his spouse had received a higher salary and 
benefit from the Social Security Administration for 1998 than 
previously reported by the veteran.  

It appears that the veteran has raised the issue of the 
validity of the underlying debt.  In February 1999, the 
veteran requested that the RO provide him with "an 
explanation of how this alleged indebtedness was incurred."  
Specifically, he requested that the VA tell him "from what 
source the overpayment was derived."  

The Board finds that it is impossible to determine from the 
current evidence of record in what month the increase in 
salary and SSA benefits of the veteran's spouse occurred.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of a debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  See 
VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c) (West 1991), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.  Accordingly, this 
challenge as to the validity of this debt, including the 
validity of the amount of the debt, must be fully addressed 
before a determination on the veteran's request for waiver of 
recovery can be made.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked to submit 
copies of any verification in his 
possession showing his wife's monthly 
salary and social security benefits 
during 1998.  This evidence should be 
associated with the claims folder.

2.  An appropriate official at the RO 
should then adjudicate the issue of 
whether the creation of the debt caused 
by overpayment of VA pension benefits in 
the calculated amount of $560 is valid.  
The amount of any resulting debt should 
be re-calculated and an explanation of 
how that amount was determined should be 
included.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The issue of validity of the debt 
should then be addressed by the RO.  If 
the issue of whether the overpayment of 
VA pension benefits was properly created 
is not resolved in the veteran's favor, 
the Committee should again consider the 
veteran's request for a waiver of the 
recovery of an overpayment of VA pension 
benefits.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be provided 
to the veteran and his representative 
setting forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a 
citation to pertinent laws and 
regulations, and detailed reasons and 
bases for the decision.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




